DETAILED ACTION

Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant’s claim for priority of U.S provisional application under 35 U.S.C. 119(e).


Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word invention.  Correction is required.  See MPEP § 608.01(b).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,822,108.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is well settled that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969).  Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art.
Hence, it is obvious that the claimed combination or the more narrow claims of the patent would encompass the broader claimed combination of the claims of the instant application.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-9994228 is directed to “A sensor system and method for determining if an environment is provocative, measuring a human response to this environment, and controlling a vehicle or device is disclosed. The system and method comprise a human head-worn unit with an orientation sensing element, a head-attachable display comprising a first image not responsive to pitch and roll and a display element responsive to the orientation sensing element. The system and method also comprises at least one human response sensor such as a galvanic skin response sensor, a blood pressure sensor, or an electroencephalograph. The system and method further comprise an algorithm that computes a signal that is a measure of the condition of the human based on input from the orientation sensing element and the human response sensor or sensors. The system and method also comprise an electronic interface configured for transmitting the human physical condition signal.”;
US-9892489 is directed to “An apparatus provides a virtual display in an environment for various applications including avionic, naval, military, remote control, medical and other applications. The apparatus includes a camera and a processor system. The processor system for provides the virtual display using an orientation of the head sensed from a camera image. The camera image includes a marker image associated with a fixed marker disposed in the environment. The virtual display includes a virtual panel and an image panel from the camera.”;
US-9728006 is directed to “A safety critical, time sensitive data system for projecting safety/mission critical data onto a display pair of Commercial Off The Shelf (COTS) light weight projection glasses or monocular creating an immersive omnidirectional HUD (Heads Up Display) system with 6 degrees of freedom movement with user immersion and user inputs & outputs. The system includes the display, haptic glove, haptic suit, vestibular interface, temperature emulation, smell emulation, and omnidirectional sound, the workstation, the application software, and inputs containing the safety/mission critical information (Current User Position, Total Collision Avoidance System—TCAS, Global Positioning System—GPS, Magnetic Resonance Imaging—MRI Images, CAT scan images. Weather data. Military troop data, real-time space type markings etc.). The workstation software processes the incoming safety/mission critical data and converts it into a three dimensional space for the user to immerse into the environment. Selecting any of the images may display available information about the selected item or may enhance the image, or moving hand or body will generate enhanced environmental perception & awareness, as well as inputs and outputs. Predicted position vectors may be displayed as well as 3D terrain.”;
US-9581819 is directed to “A see-through augmented reality system is disclosed. The system includes a head-wearable frame and a lens. The lens has at least one field-of-view (FOV). A sensor is configured to be coupled with respect to a head of a user. The sensor generates sensor data that changes responsive to movements of the head. A display apparatus is mapped to an interior surface of the lens. A controller is coupled to the sensor and to the display apparatus. The controller is configured to determine a current scene within the FOV based at least in part on the sensor data. The controller determines an out-the-window (OTW) scene portion of the current scene and a non-OTW scene portion of the current scene and generates OTW imagery that depicts the OTW scene portion. The controller causes the display apparatus to emit light in accordance with the OTW imagery toward the interior surface of the lens.”;
US-9995936 is directed to “A head-mounted display (HMD) for an augmented reality system allows a user to view an augmented scene comprising a real-world portion of a live scene combined with virtual images overlaying an infrared (IR) portion of the live scene. The HMD includes a head-wearable frame, a lens defining a user field of view (FOV), and a camera. The lens permits the user to view a live scene corresponding to the user FOV, and the camera is configured to capture a captured image of the live scene containing data indicative of an infrared (IR) portion of the live scene. The IR portion of the live scene includes reflected IR light above a predetermined threshold, such as an IR reflective background surface in a simulation environment. Based on the IR portion, a virtual image is displayed on an interior surface of the lens so that the virtual image overlays the IR portion.”;
US-20170148340 is directed to “A method to improve the flying education, and reduce hazards at transition from simulator to real aircraft, that is introducing an intermediary stage, using a real radio controlled model aircraft and a movement simulator, where: a. model aircraft is: i. built with the similar performances and dynamic parameters as the real aircraft that is studied; ii. transmitting real time 3D images to the pilot, instructor and audience/supervisors, collected in all directions around the aircraft”;
Chappell et al., is directed to “The VNAV Tutor: addressing a mode awareness difficulty for pilots of glass cockpit aircraft”;
Nuovo et al., is directed to “An agent-based infrastructure for monitoring aviation pilot's situation awareness”;
Funk et al., is directed to “Agent-based pilot-vehicle interfaces: concept and prototype”;
Bhanu et al., is directed to “A system for obstacle detection during rotorcraft low altitude flight”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B